Exhibit 10.1

AMENDMENT NO. 2 TO

MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of december 15, 2006
(this “Amendment”), by and between CBRE REALTY FINANCE HOLDINGS IV, LLC and CBRE
REALTY FINANCE TRS WAREHOUSE FUNDING III, LLC (each a “seller”, and
collectively, the “sellers”), and WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Buyer”). Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement (as defined below).

RECITALS

WHEREAS, the Sellers and the Buyer are parties to that certain Master Repurchase
Agreement, dated August 24, 2006, as amended by that certain Amendment No. 1 to
Master Repurchase Agreement, dated August 24, 2006 (the “Existing Repurchase
Agreement”); and

WHEREAS, the Sellers and the Buyer have agreed to temporarily increase the
Maximum Amount from $300,000,000 to $500,000,000.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Sellers and the Buyer hereby agree as follows:

SECTION 1. Amendments.

(a) Section 2.01 of the Existing Repurchase Agreement is hereby modified by
deleting the defined term “Maximum Amount” in its entirety and inserting the
following defined term in lieu thereof:

“Maximum Amount”: (i) Solely during the Increase Period, an amount equal to
$500,000,000 and (ii) following the Increase Period, an amount equal to
$300,000,000, or, in either case, such greater amount as the Buyer may determine
in accordance with Section 3.05(b) hereof.

(b) Section 2.01 of the Existing Repurchase Agreement is hereby modified by
inserting in proper alphabetical order the following new defined term:

“Increase Period”: The period from and including December 15, 2006 through and
including April 30, 2007.



--------------------------------------------------------------------------------

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the date on which the Buyer shall have received this Amendment,
executed and delivered by a duly authorized officer of each Seller and the Buyer
(the “Amendment Effective Date”).

SECTION 3. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer, as of the date hereof and as of the Amendment Effective
Date, that (i) the Seller is in compliance with all of the terms and provisions
set forth in the Existing Repurchase Agreement and the other Repurchase
Documents on its part to be observed or performed, (ii) no Default or Event of
Default has occurred or is continuing, (iii) the Seller has no, and hereby
waives all, defenses, rights of setoff, claims, counterclaims or causes of
action of any kind or description against the Buyer arising under or in respect
of the Existing Repurchase Agreement or any other Repurchase Document and
(iv) the Buyer is in full compliance with its undertakings and obligations under
the Existing Repurchase Agreement and the other Repurchase Documents. Each
Seller hereby confirms and reaffirms the representations and warranties
contained in the Existing Repurchase Agreement and all of the other Repurchase
Documents.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement and each of the other Repurchase
Documents shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms; provided, however, that upon the
Amendment Effective Date, each reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment and each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Existing Repurchase Agreement as amended
hereby.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6. Expenses. The Sellers agree to pay and reimburse the Buyer for all of
the out-of-pocket costs and expenses incurred by the Buyer in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to the Buyer.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLERS

CBRE REALTY FINANCE TRS WAREHOUSE

FUNDING III, LLC, a Delaware limited liability company, as Seller

 

By:   CBRE Realty Finance TRS, Inc., a Delaware corporation

 

By:  

/s/ Paul Martin

Name:   Paul Martin Title:   Executive Vice President

 

CBRE REALTY FINANCE HOLDINGS IV,

LLC, a Delaware limited liability company, as Seller

By:   CBRE Realty Finance Holdings, LLC, a Delaware limited liability company

 

By:  

/s/ Paul Martin

Name:   Paul Martin Title:   Managing Director



--------------------------------------------------------------------------------

BUYER WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Joseph F. Cannon

Name:   Joseph F. Cannon Title:   Vice President



--------------------------------------------------------------------------------

Although consent of the Guarantor is not needed to effect the changes set forth
in this Amendment, as a convenience to the parties, the Guarantor hereby
acknowledges, accepts and agrees to the changes made to the Existing Repurchase
Agreement by this Amendment and affirms and confirms its obligations under the
Guarantee.

 

GUARANTOR

CBRE REALTY FINANCE, INC.,

a Maryland corporation

By:  

/s/ Paul Martin

Name:   Paul Martin Title:   Executive Vice President

 

CBRE REALTY FINANCE HOLDINGS, LLC, a Delaware limited liability company By:  

/s/ Paul Martin

Name:   Paul Martin Title:   Managing Director